Title: Extracts from the Gazette, 1732
From: Franklin, Benjamin
To: 



	⁂ We have no Entries this Week, the River being full of Ice. [January 4]



	Lost last Saturday Night, in Market Street, about 40 or 50s. If the Finder will bring it to the Printer hereof, who will describe the Marks, he shall have 10s. Reward. [March 30]


  
	  [Advertisement] Choice Flour of Mustard-Seed, in Bottles, very convenient for such as go to Sea; to a little of which if you put hot Water, and stop it up close, you will have strong Mustard, fit to use, in 15 minutes. Sold at the New Printing-Office near the Market, at 1s. per Bot. [April 6]


  
	  The Subscribers towards a Library in this City, are hereby advertis’d, That Monday the First of May ensuing, is the Day appointed for the Choice of the proper Officers of the Company, for the following Year; and that the Meeting for that Purpose will be at the House of Nicholas Scull in the Market Street, at Two in the Afternoon. Joseph Breintnall
Philad. April 20. 1732. [April 20]


	I do not love to have the Gazette filled with these Controversies about Religion, yet I cannot refuse to insert the following Piece, as it appears to be written in his own Vindication, by a Gentleman who has not been very tenderly used in my Papers. [May 4]



  
	  Sunday last during Afternoon Service, a Fire broke out in the Brewhouse of Mr. Badcock. All the Congregations broke up in great Surprize; and there was immediately abundance of People present at the Place, yet they could not save the Building. Had it happen’d in the Night time, or had not the Tide been up in the Dock, ’tis thought much more Damage would have been done; for several Houses catch’d at a considerable Distance. The Engines did great Service, and the People were very active: They saved the Dwelling House, but not without damaging the Roof. Some Persons were hurt, tho’ none mortally. [May 4]



	[Advertisement] A likely young Negro Fellow, about 19 or 20 Years of Age, to be disposed of: He is very fit for Labour, being us’d to Plantation Work, and has had the Small-Pox. Enquire of the Printer hereof. [May 11]


  
	  On Sunday the 28th past, about three Miles from this City, a Clap of Thunder fell upon the House of the Widow Mifflin, struck down part of the Top of the Chimney, and split it down several Feet; tore and shattered the Roof, split a Rafter, and broke it off in two Places: and struck off the Plaistering with part of the Brick Wall in the inside of a lower Room, broke the Window Glass and melted the Lead; another Story lower several Splinters of the Window Frame were broke off, some of the Glass broke, and Lead melted; and a Lad who stood in a Porch near the Window, was struck down, and burnt badly in a Streak about the Breadth of one’s Hand, from the Side of his Face down to the Calf of his Leg; but it no way hurt any part of his Clothes: He is also much hurt by a Fall he received down four or five Steps with his Head on a Pavement. There were four or five Children sitting within the House, near the Place where the Lad stood, that were very much surprized and stunn’d with the Thunder, and almost suffocated with the Smoke and sulphurous Smell that fill’d the Room. [June 1]


  
[Advertisement] There is now in the Press, and for the universal Benefit of Mankind will speedily be published, a most curious Collection of ESSAYS, to wit,
1. An Essay upon High Nonsense, and Low Nonsense.

2. An Essay upon the Nonsense of the Pulpit; under which Title is included, A Dissertation upon mysterious and incomprehensible Nonsense, with some Allusions to the Fathers; the whole supported by the most modern Authorities, taken from the venerable Dean Swift, and other Reverend Divines of the Age.
3. An Essay upon the Nonsense of the Bar; under which Title is included, by way of Digression, a most learned Dissertation upon the following Words in Dyer, fol. 218. Un de l’ Jury a mange un Pere, & boir un haust de Cervois; proving beyond Contradiction, that whereas it is vulgarly rendered into English, One of the Jury had eat a Pear, and drunk a Draught of Ale; it ought to be rendered, One of the Jury had eat up a Father, and drank a Draught of Hartshorn. Together with some little Animadversions upon Matter dehors, and the inimitable Beauties of an &c. Dedicated to the most incomprehensible Alexander Conundrum, Esq; Barrister at Law.

For Thee I dim these Eyes, and stuff this Head,
With all such Reading as was never read;
For Thee explain a Thing till all Men doubt it,
  And write about it, Goddess, and about it.Dunciad.
By Timothy Scrubb, Gent. who formerly lived in the Cupola of St. Paul’s. [June 1]



[Advertisement] Whereas I am credibly informed, that Alexander Conundrum, Esq; in several Companies both public and private, hath been pleased to give himself strange Airs, in regard to my Character; Now this is to inform the said Alexander, that I intend to be my self personally present in propria persona at the next Court of Common Pleas, to be held for the City and County of Philadelphia, where if he happens, as is customary with him, to behave himself any ways impertinently, viz. by standing up and making any of his surprizing Motions, in a Cause wherein he is altogether unconcerned; or if he pop off any of his unaccountable Speeches, such as to the great Astonishment of his Hearers he uttered in Kent County Court; Then, and in such Case, I say, with the same Freedom he hath used me, I shall take the Liberty of making a few Observations on his Conduct.
But if the said Alexander let me alone, and behave himself modestly, I do assure him I shall carry my self towards him with all the Respect due to a Brother of the Quill.

Timothy Scrubb
[June 1]


  
The Gazette will come out again on Monday next, and continue to be published on Mondays.
And on the Saturday following will be published Philadelphische Zeitung, or Newspaper in High-Dutch, which will continue to be published on Saturdays once a Fortnight, ready to be delivered at Ten a Clock, to Country Subscribers. Advertisements are taken in by the Printer hereof, or by Mr. Louis Timothee, Language Master, who translates them. [June 15]


  
	  From New-York, we hear, that on Saturday se’nnight, in the Afternoon, they had there most terrible Thunder and Lightning, but no great Damage done. The same Day we had some very hard Claps in these Parts; and ’tis said, that in Bucks County, one Flash came so near a Lad, as, without hurting him, to melt the Pewter Button off the Wasteband of his Breeches. ’Tis well nothing else thereabouts, was made of Pewter. [June 19]


  
	  Saturday last, being St. John’s Day, a Grand Lodge of the ancient and honourable Society of Free and Accepted Masons, was held at the Sun Tavern in Water-street, when, after a handsom Entertainment, the worshipful W. Allen, Esq; was unanimously chosen Grand Master of this Province, for the Year ensuing; who was pleased to appoint Mr. William Pringle Deputy Master. Wardens chosen for the ensuing Year, were Thomas Boude and Benj. Franklin. [June 26]


  
	  We hear from Allenstown, that on Tuesday last the House of Mr. James Rogers was struck by Lightning. It split down Part of the Chimney, went through the Room where he was sitting with his Children, but without hurting any of them; and entring into the Cellar, fir’d a full Hogshead of Rum which stood under an Arch, and bursting out the Head, the whole Cellar was instantly fill’d with Flames which pour’d out at the Windows. There was several hundred weight of Butter in Tubs, which melted and took fire also; but by the timely Assistance of abundance of People, and the Help of a large Quantity of Water just gathered from the Rain in a Hollow near by, the House was happily preserved. The Loss however was very considerable; for besides what was consum’d by Fire, all the Goods in his Shop or Store were thrown out in Confusion into the Rain and Dirt. ’Tis said that tho’ they fill’d the Cellar with so much Water as to be near a Foot deep, yet, after the Fire was out, it was so hot as not to be tolerable to the Feet and Legs of those who would have gone in. [July 10]


  
	  To the Surprize of all the Inhabitants on Delaware, who live above Philadelphia, the Water about a Fortnight since, chang’d to a dark dirty Red, so thick that ’tis said the Fish could scarce see to get out of the Way of Boats, and were frequently struck by the Oars. Those who have lived here above these forty Years, say they never saw or heard of the like before. It was accompanied with a Fresh, ’tis true, but not very considerable when compar’d with such as come down almost every Year without such Change of Colour; and ’tis advis’d from Places 40 Mile above the Falls, that they have had no great Rains there. Those who have caused some of the Water to settle, find a Sort of fine brown Earth at the Bottom; but it must be a prodigious Quantity to colour this vast River in such a Manner. The Conjectures of People are various concerning the Cause of it; some imagine an upper Creek, dam’d by Logs, has chang’d its Course and dug a new Bed; others, (hearing from New York, that about the same Time a Flood came down that River from the Mountains, though they had had no Rain, and overflow’d the low Lands, doing great Damage) conceive, that an Earthquake near the Head of both Rivers, has forced out a Quantity of subterraneous Water into them. These however are only Conjectures, Time may possibly make us wiser. In the Interim, we have the Satisfaction to observe, that the River clears sensibly, and we hope will soon recover its wonted purity. [July 10]


  
	  Thomas Butwell from England, maketh in the newest Fashion, Womens Stays, and Childrens Coats, and maketh crooked Bodies look strait; at the Shop under the New-Printing-Office, where also Men’s Work is done reasonably. [July 17]


  
	  [Advertisement] Good Live-Geese FEATHERS sold at the Printer’s hereof. [July 31]


  
	  We hear that one James Hill, has for some Weeks past travell’d about the Country on foot, pretending to be dumb, and made great Profit of the Charity and Credulity of the People. He has with him a Counterfeit Brief, setting forth, that being taken and kept in Slavery seven Years in Turky, he once attempted to make his Escape, for which they barbarously cut out his Tongue, and burnt him in each Arm; and accordingly he shows two grievous Sores in his Arms, which however are artificial; for at Goshen in Chester County, some People suspecting Fraud, threatned him, &c. so much, that they oblig’d him to speak very well, and confess his Roguery, showing them his Trick of shrinking his Tongue into the back of his Mouth, so as to appear as if it was cut away. They, it seems, were too busy to carry him to a Magistrate, it being Harvest Time, and so they gave him his Liberty; and he continues the same Practice, going from House to House; and having pass’d back of Philadelphia, and through North Wales, ’tis suppos’d he intends to make his Progress in the Jerseys. He came from Annapolis, but avoided Newcastle and Chester as well as this City. ’Tis hop’d this publick Notice may put a Stop to his Proceedings, and prevent good-natur’d People from being further impos’d on by him. [August 7]



  
	  [Advertisement] Richard Clements supposed to live in some Part of Maryland, by applying to the Printer hereof may hear of something to his Advantage. [August 28]


  
	  Some of the Chiefs of the Five (now Six) Nations, as Ambassadors from their Great Council, having been in Town since a few Days after our Honourable Proprietor’s Arrival, a Treaty was entred into with them, in order to renew the ancient Chain of Friendship between them and us; and on Thursday last, at the Great Meeting-House, large Presents were made them on Behalf of our Government, consisting of Blankets, Strouds, Kettles, Guns, Powder, Shot, &c. and in particular, the Proprietor presented six Guns, curiously wrought, and the Stocks japan’d with Gold, the finest that have ever been seen here, to be delivered as a Mark of his Affection, one to the King of each Nation. The oldest Man stood up and made a Speech of Thanks, in behalf of the rest, and they all express’d their Approbation of each Article of the wholesome Advice that was given them, to live in Peace and Unity with their Neighbour Nations, &c. On Saturday they had their last Audience, and took Leave in order to return home. At present they are in Peace with the French, but it seems have sent to forbid their going on with their new Settlement at the Crown Point, and advis’d them to remove thence, least their Proceedings occasion a Rupture. [September 7]


  
	  [Advertisement] Very good Sealing-Wax sold by the Printer hereof, at Wholesale or Retale. [September 12]


  
	  On Tuesday the 5th Instant, a small Shock of an Earthquake was felt in this City, about Noon. It was also felt at New-Castle. [September 18]


  
	  [Advertisement] Whereas some Silver Spoons, about five, much batter’d and bruis’d up together, have been lately offer’d to Sale, and stop’d, as suspected to have been stolen; The Person who has lost them, by applying to the Printer hereof, may hear where they are to be had again. [October 26]


  
	  It has been so very cold for this Week past, that our River is full of driving Ice, and no Vessels can go up or down, a Thing rarely happening so early in the Year. Many People are ill with violent Colds, and Wood is risen to an excessive Price. [November 23]


  
	  Last Monday Morning a Woman who had been long given to excessive Drinking, was found dead in a Room by her self, upon the Floor. She could not be persuaded to go to Bed the Night before, but would sit up alone, as was her frequent Custom. The Coroners Inquest ascribe her Death to the too great Quantity of Liquor she took at one Time. Her former Husband had many Times put several Sorts of odious Physick into her Drink, in order to give her an Aversion to it, but in vain; for who ever heard of a Sot reclaim’d? If there are any such they are Miracles. People cannot be too cautious of the first Steps that may lead them to be engaged in a Habit the most invincible and the most pernicious of all others. [December 7]


  
	  Last Monday se’nnight in the Evening, three Men went into the Indian Prince Tavern, and having call’d for some Liquor, one of them offer’d a new Twenty Shilling Bill to be chang’d for the Reckoning; Mr. R. Brockden, Master of the House, suspecting it to be a Counterfeit, went with it immediately to A. Hamilton, Esq; (under Pretence of going out to get Change) who caused them presently to be apprehended. Upon Examination, two of them appeared innocent, and were discharged; the third, who offer’d to pass the Bill, being ask’d how he came by it, answer’d that he brought Hogs to Town to sell, and had taken it of a Woman unknown in the Market: Upon searching him, two more of the same sort were found in his Pocket-book, all which he said he had taken for Pork. From the Indian Prince he was carried over to another Tavern, where he had put up his Horse, in order to see if he had any Bags wherein more Bills might be found: While the Examination was continuing there, a Woman Stranger in the outer Room was observed to appear somewhat concern’d; upon which she was call’d in, and ask’d, if she knew that Man? she answer’d Yes, he was her Brother; being ask’d if she had any Money about her, the Man was seen to wink at her, and she answer’d, No; but attempting to slide her Hand into her Pocket, they prevented her, and brought the Woman of the House to search her, who found in her Pocket twenty-three 20s. Bills of the same Sort. The Fellow finding the Story of the Hogs would not answer, nor any other Shuffles avail him any thing, betook himself at last to make an ingenuous Confession. He said that one Grindal who arrived this Summer in Capt. Blair from Ireland, got 600 20s. Bills printed there from a Pattern he carried home last Year; that when he came here, he admitted one Watt into the Secret, and gave him a Number of the Bills to pass and exchange in Pennsylvania, while he went into the Jersies on the same Account, altering his Name to Thomson lest a Wife he had married at New-Garden should hear of him; and that they were to meet next Christmass at Philadelphia, and divide the Profits: That Watt had communicated the Thing to him, and given him Twenty-seven Bills to pass, of which he was to have a Share for himself; telling him, to persuade him to it, that it was no Sin, for it would make Money plentier among poor People. He said he had as yet pass’d but one, of which the Change 19s. was found in his Pocket. He could not tell where Grindal might be at this Time in the Jersies, but he inform’d that Watt was at Eastown in Chester County. Officers were immediately dispatch’d in quest of him, who rid all Night, surpriz’d him in his Bed about Day-break, and guarded him to Town. After Examination he was committed to Prison, to keep company with his Friend the Pork-seller, who it seems has brought his Hogs to a fine Market. Tis hoped that by Christmass we shall see Grindal here also, that he may (according to Agreement) share the Profits with ’em. The Bills they have attempted to counterfeit are of the last Impression; the Counterfeits might pass with many People who do not take much Notice, but they have imitated the Paper very ill, that of the new Bills being thick and stiff, and the Counterfeits soft and flimsy. What is most surprizing is, that the Counterfeiters, with all their care and exactness, have entirely omitted numbering their Bills; at least none of those are number’d which are seiz’d. Was this Infatuation, or were they afraid they should not number them right? [December 19]


  
	  Tuesday last about Noon, a Fire broke out in Chesnut Street, which had like to have done much Damage; but by a timely and vigorous Assistance was extinguished. The Engines did abundance of Service. [December 28]



  
	  Just Published, FOR 1733: Poor Richard: An Almanack containing the Lunations, Eclipses, Planets Motions and Aspects, Weather, Sun and Moon’s rising and setting, Highwater, &c. besides many pleasant and witty Verses, Jests and Sayings, Author’s Motive of Writing, Prediction of the Death of his friend Mr. Titan Leeds, Moon no Cuckold, Batchelor’s Folly, Parson’s Wine and Baker’s Pudding, Short Visits, Kings and Bears, New Fashions, Game for Kisses, Katherine’s Love, Different Sentiments, Signs of a Tempest, Death a Fisherman, Conjugal Debate, Men and Melons, H. the Prodigal, Breakfast in Bed, Oyster Lawsuit, &c. by Richard Saunders, Philomat. Printed and sold by B. Franklin, Price 3s. 6d. per Dozen. Of whom also may be had Sheet Almanacks at 2s. 6d. [December 28]



Philadelphia: Printed by B. FRANKLIN, at the New Printing-Office near the Market. Price 10s. a Year. Where Advertisements are taken in, and BOOK-BINDING is done reasonably, in the best Manner.

